Citation Nr: 0433503	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-36 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include neurological disability.

2.  Entitlement to service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant's wife




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2004, a hearing before the undersigned Veterans Law 
Judge was held in Las Vegas, Nevada.  A transcript of this 
hearing is of record.


REMAND

The veteran essentially contends that he has right eye 
disability and neurological disability due to injuries 
sustained during his military service.  A December 1944 
service medical record notes the veteran's history of an 
accident in September 1944.  Specifically, the veteran 
sustained a cut over the right eye and was rendered 
unconscious for a short time.  The veteran complained of 
headaches thereafter.  The examiner noted that eye exercises 
had been prescribed for the veteran.  

The Board notes that no service medical records from 
September 1944 have been associated with the claims file.  
The RO has attempted to obtain a complete set of the 
veteran's service medical records from the National Personnel 
Records Center (NPRC); however, the NPRC has indicated that 
the veteran's records may have been destroyed in a fire and 
could not be reconstructed.  Where service records are 
presumed to have been or were destroyed while the file was in 
the possession of the government, there is a heightened duty 
to assist the veteran in developing the evidence that might 
support his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Furthermore, the Board notes the RO has not afforded the 
veteran a VA examination or arranged for a review of the 
claims file by a physician or physicians with appropriate 
expertise to determine if the claimed disabilities are 
etiologically related to the veteran's military service.  
Therefore, the Board has determined that further development 
of the record is required to comply with VA's duty to assist 
the veteran in the development of the facts pertinent to his 
claims.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions: 

1.  The RO should arrange for the 
veteran's claims file to be reviewed by a 
physician or physicians with appropriate 
expertise to determine the etiology of 
his claimed disabilities.  

Following review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the VA physician(s) should 
answer the following questions: 

a.  Is it at least as likely as not that 
any currently present disability, to 
include Alzheimer's disease, is 
etiologically related head trauma during 
the veteran's military service.  

b.  Is it at least as likely as not that 
any currently present right eye 
disability is etiologically related to 
service trauma.  

The VA physician(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

2.  The RO should also undertake any 
other development it determines to be 
indicated.

3.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  

4.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




